DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 11/18/2021.
Claims 1, 3, 9-11 are amended. 
Claims 21-27 are new. 
Claims 1, 3, 7-11, 15-16 and 21-27 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 15-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carol A. Podlasek et al, Sonic hedgehog Cascade Is Required for Penile Postnatal Morphogenesis, Differentiation, and Adult Homeostasis, Biology of Reproduction, Volume 68, Issue 2, 1 February 2003, Pages 423–438 (cited previously) and further in view of Perez (US 2017/0021172 A1).
Re. claims 1, 3, 9-10 Podlasek, et al discloses a bioelectric stimulator/method programmed for upregulating expression of Sonic hedgehog in a tissue of a subject, the tissue selected from the group Intercavernosal Pressure Measurement, nerves are stimulated) to stimulate tissue of a subject, wherein the subject is in need of wound healing, hair regeneration, and/or treatment of erectile dysfunction (abstract – erectile dysfunction); and
 a bioelectric stimulator pre-programmed to produce a bioelectric signal that upregulates the expression of Sonic hedgehog polypeptide in a target cell or tissue (abstract; page 425, Intercavernosal Pressure Measurement, bipolar electrodes connected to a stimulator delivers square wave pulses to stimulate nerves).
Podlasek does not disclose the frequency and current parameters of the bioelectric stimulator.
Perez discloses a bioelectric stimulator wherein the bioelectric signal comprises: 
a biphasic pulse (paragraph 0222) at from 50 Hz to 100 Hz, at a current range of 100 μA to 500μA at the target cell or tissue (paragraph 0132 – electrical pulse parameters can include a pulse frequency in a range of 1-10,000 Hz, and a pulse amplitude of 100μA-500mA, at a pulse wide range of 10 μs-100ms).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator/method of Podlasek to try the various parameter features as taught by Perez in order to achieve the desired protein/peptide upregulation.

	Re. claims 7-8 and 15-16, Perez further teaches wherein the bioelectric signal comprises: a frequency / pulse width duration of 50 Hz/ 1 ms and 100 Hz/ 1 ms (paragraph 0132 – electrical pulse parameters can include a pulse frequency in a range of 1-10,000 Hz, and a pulse amplitude of 100μA-500mA, at a pulse wide range of 10 μs-100ms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator/method of Podlasek 

	Re. claim 11, Perez further teaches provides a current of from 100 μA to 500 μA as measured three (3) mm deep into the tissue (paragraph 0131 – “the electrical field is adapted to penetrate, via the at least one electrode, a range of 0.1 mm to 25 mm through the patient's epidermal layer”).

	Re. claim 21 and 25, Podlasek teaches a bioelectric stimulator programmed to produce at least one bioelectric signal that upregulates expression of sonic hedgehog polypeptide in a target tissue (abstract) and wherein the subject is in need of wound healing, hair regeneration, and/or treatment of erectile dysfunction (abstract – erectile dysfunction), but does not teach the Podlasek does not disclose the frequency, pulse width, and current parameters of the bioelectric stimulator. Perez teaches a bioelectric stimulator wherein the bioelectric signal is selected from the group consisting of a biphasic pulse at a frequency of 5 Hz with a pulse width duration of 1 ms at a current greater than or equal to 100μA as may be measured three (3) mm deep into the target tissue, a biphasic pulse at a frequency of 10 Hz with a pulse width duration of 1 ms at a current greater than or equal to 100μA as may be measured three (3) mm deep into the target tissue, a biphasic pulse at a frequency of 20 Hz with a pulse width duration of 1 ms at a current greater than or equal to 100 μA as may be measured three (3) mm deep into the target tissue, and a biphasic pulse at a frequency of 40 Hz with a pulse width duration of 1 ms at a current greater than or equal to 100μA as may be measured three (3) mm deep into the target tissue (paragraph 0132 – electrical pulse parameters can include a pulse frequency in a range of 1-10,000 Hz,  and a pulse amplitude of 100μA-500mA, at a pulse wide range of 10 μs-100ms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator/method of Podlasek to try the various parameter features as taught by Perez in order to achieve the desired protein/peptide upregulation.

	Re. claims 22-24, Perez further teaches wherein the bioelectric signal has a frequency of 5 Hz with a pulse width duration of 1 ms; 20 Hz with a pulse width duration of 1 ms; and 40 Hz with a pulse width duration of 1 ms (paragraph 0132 – electrical pulse parameters can include a pulse frequency in a range of 1-10,000 Hz, and a pulse amplitude of 100μA-500mA, at a pulse wide range of 10 μs-100ms).

Re. claims 26-27, Perez further teaches wherein the bioelectric signal provides a current of from 100 μA to 500 μA as measured three (3) mm deep into the tissue; and wherein the bioelectric signal has a frequency / pulse width duration of 5 Hz/ 1 ms (paragraph 0132 – electrical pulse parameters can include a pulse frequency in a range of 1-10,000 Hz, and a pulse amplitude of 100μA-500mA, at a pulse wide range of 10 μs-100ms; paragraph 0131 – “the electrical field is adapted to penetrate, via the at least one electrode, a range of 0.1 mm to 25 mm through the patient's epidermal layer”).

Response to Arguments
Applicant’s arguments, filed 11/18/2021, with respect to objections have been fully considered and are persuasive.  The objections have been withdrawn. 
In response to applicant's argument that Kramer does not teach the claimed bioelectric signals used to upregulate the sonic hedgehog polypeptide, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Kramer is merely relied upon to disclose known stimulation parameters and the known technique of adjusting/using different stimulation parameters to achieve a desired result, while Podlasek discloses sonic hedgehog cascading via electrical stimulation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulator/method of Podlasek to try the various parameter features as taught by Perez in order to achieve the desired protein/peptide upregulation. 
Applicant’s arguments with respect to claim(s) 1, 3, 7-16 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument; the reference as taught by Perez discloses stimulation parameters above, including a stimulation range of 0.1 mm to 25 mm through the patient's epidermal layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792